FILED
                            NOT FOR PUBLICATION                             SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHRISTOPHER EUGENE THOMAS,                       No. 14-16715

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01719-FJM

 v.
                                                 MEMORANDUM*
RW STEVWING, Jr., Correctional Officer
IV at ASPC Yuma Complex; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Christopher Eugene Thomas, an Arizona state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation and other federal claims. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011)

(dismissal under 28 U.S.C. § 1915A); Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004) (summary judgment); Barren v. Harrington, 152 F.3d 1193, 1194 (9th

Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly granted summary judgment on Thomas’s

retaliation claim against Stevwing because Thomas failed to raise a genuine

dispute of material fact as to whether Stevwing was responsible for the termination

of Thomas’s prison job or transfer to another unit. See Rhodes v. Robinson, 408

F.3d 559, 567-68 (9th Cir. 2005) (elements of a retaliation claim in the prison

context); see also Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175,

1183 (9th Cir. 2007) (discussing causation under § 1983).

      The district court properly dismissed Thomas’s access-to-courts claim

because Thomas failed to allege facts sufficient to show that he suffered an actual

injury. See Lewis v. Casey, 518 U.S. 343, 348-53 (1996) (access-to-courts claim

requires the plaintiff to show that the defendant’s conduct caused actual injury to a

non-frivolous legal claim).

      The district court properly dismissed Thomas’s conspiracy claim because

Thomas failed to allege facts sufficient to show that any defendant formed an

agreement or had a meeting of the minds. See Ashcroft v. Iqbal, 556 U.S. 662, 678


                                          2                                     14-16715
(2009) (a pleading must offer more than “labels and conclusions or a formulaic

recitation of the elements of a cause of action” (citation and internal quotation

marks omitted)); Lacey v. Maricopa County, 693 F.3d 896, 934-35 (9th Cir. 2012)

(requirements of a civil conspiracy claim).

      The district court properly dismissed Thomas’s retaliation claim against

defendants Bradley, Bock, and Ryan because Thomas failed to allege facts

sufficient to show that these defendants retaliated against Thomas because of his

protected conduct. See Rhodes, 408 F.3d at 567-68.

      We do not consider Thomas’s contention that the district court erred by not

considering a procedural due process claim in connection with the termination of

Thomas’s prison job because that claim was not raised in his complaint.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Thomas’s motions for injunctive relief, filed on May 21, 2015 and June 15,

2015, are denied.

      Thomas’s request for judicial notice, set forth in his reply brief, is denied.

      AFFIRMED.




                                           3                                     14-16715